 



Exhibit 10.15

EMPLOYMENT SEVERANCE AGREEMENT AND RELEASE

          Piccadilly Cafeterias, Inc. (the “Company”) and Ronald A. LaBorde (the
“Employee”) hereby agree effective the 4th day of May, 2003 (the “Agreement
Date”) as follows:

1.     Purpose of Agreement. The purpose of this Employment Agreement (the
“Agreement”) is to set forth the terms of the Employee’s severance from
employment with the Company, to resolve fully any and all obligations arising
out of his employment and severance from employment, and to protect the
Company’s legitimate interest in maintaining the confidentiality of information
pertaining to its business plans and operations known to, or possessed by, the
Employee.

2.     Termination of Employment.

          A. The Employee hereby resigns as the Company’s Chief Executive
Officer and as an employee of the Company effective May 4, 2003 (the
“Termination Date”).

          B. The Employee hereby resigns from the Board of Directors of the
Company effective on the Termination Date.

          C. The Company and the Employee agree to cooperate in preparing
appropriate news releases announcing the Employee’s resignation. Employee agrees
that he will not criticize the Board of Directors for its actions in connection
with Employee’s resignation, nor otherwise disparage the Company.

3.     Consulting Services. Employee agrees to serve as a consultant to the
Company for the 12-month period following the Termination Date, during which
time Employee will perform services and provide information as requested by the
Chairman of the Board; provided that any such request is reasonable as to the
time and effort involved. Employee’s agreement to provide consulting services to
the Company is not intended to limit in any way Employee’s right to seek and
accept full-time employment or to engage in other business pursuits during this
12-month period. Employee shall not be entitled to any additional compensation
for providing such consulting services, except that he shall be reimbursed for
reasonable expenses approved by the Company in advance and those actually
incurred in providing any such services upon presentation of acceptable
documentation thereof to the Company.

4.     Consideration.

          A. In consideration of the Employee’s service to the Company, the
release of all claims that may exist against the Company in connection with his
employment as more specifically set forth below in Section 8, and the Employee’s
performance of or compliance with the obligations set forth below in Section 6,
and provided that the Employee complies with all other terms and conditions of
this Agreement, the Company agrees that:



            1. the Company will continue to pay the Employee his current annual
salary of $313,000, payable ratably on each of the Company’s regular payroll
payment dates for the 12-month period ending May 4, 2004. These payments shall
be subject to all legally required state and federal tax deductions and
withholdings;



            2. the Company will pay up to $25,000 toward outplacement services
to be provided by a firm mutually agreed upon between Employee and the Company,
upon presentation of written invoices from such firm; and



            3. the Company will use its best efforts to include Employee as a
consultant participant in the Company’s group health insurance plan for the
12-month period ending May 4, 2004, during which time Employee has agreed to
serve as a consultant to the Company under Section 3 hereof; provided, however,

 



--------------------------------------------------------------------------------



 





  that the Company’s obligation to provide health insurance hereunder shall
terminate at such time as Employee has obtained other employment providing
health insurance benefits or, under Section 7 hereof, at such time as Employee
has breached his obligations hereunder. Employee shall notify the Company
immediately upon accepting employment by another employer and provide the
Company with information regarding such employer’s health insurance coverage.
Employee’s participation in the Company’s health insurance plan shall be on the
same basis (including spouse and dependent coverage and any Employee payment
requirements) as Employee participated immediately prior to termination of his
employment. It is intended that the 18-month COBRA benefit period for the
Employee will begin to run on May 4, 2004, or any earlier date on which Employee
has breached his obligations hereunder and all severance payments and benefits
are cancelled under Section 7. hereof.

          B. The Employee acknowledges that the rights and payments provided in
this Section 4:



            1, represent valuable consideration not otherwise required to be
paid or provided by the Company in connection with the termination of his
employment and that his release of claims in Section 8 and his agreement to
comply with the obligations of Section 6 of this Agreement are in return for
this consideration;



            2. shall be in lieu of any and all claims for additional severance
pay, wages, bonus, salary, accrued vacation and sick leave pay or other
compensation, or benefits, or claims of damages he may have as of his
Termination Date other than vested benefits described in Section 5 and such
rights as Employee may have to obtain continued insurance coverage under COBRA;



            3, arise solely out of the terms of this Agreement and are not part
of or evidence of any Company severance pay plan;



            4. are subject to Employee’s compliance with all of his obligations
hereunder, including but not limited to the confidentiality, non-competition,
non-solicitation and the other obligations of Employee provided in Section 6
hereof; and



            5. may be delayed until the revocation period described in
Section 10 has expired.

          C. The Company acknowledges that its promises contained in this
Agreement are for good and valuable consideration.

          D. In the event of the death of the Employee prior to May 4, 2004, any
unpaid amounts required to be paid under Section 4 hereof will be paid to the
Employee’s estate on the specified due dates.

5.     Employee Benefit Plans. On the Termination Date, Employee’s participation
in all Company benefit plans shall automatically cease; provided, however, that
Employee shall be entitled to receive all vested benefits owed to him under the
Company’s employee benefit plans in which the Employee is participating as of
the Termination Date to the extent set forth and specifically provided for by
such plans and/or to the extent otherwise required by law and; provided further
that the Company shall continue to provide and pay for health insurance to the
extent provided in Section 4.A.3. hereof. The Employee shall not be entitled to
receive any annual bonus for the fiscal year ending July 1, 2003 nor payment for
any unused vacation days. All benefits under the Company’s Pension Plan have
previously been frozen and the amount of benefits payable to Employee thereunder
are unaffected by termination of his employment. All stock options held by
Employee shall be governed by the terms of the plans under which they were
granted and the applicable stock option agreements, which provide that all stock
options shall terminate immediately upon termination of employment.

 



--------------------------------------------------------------------------------



 



6.     Confidentiality, Non-Competition and Non-Solicitation; Non-Disparagement
and Cooperation.

          A. Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:



            1. “Confidential Information” means any information, knowledge or
data of any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media)
relating to the past, current or prospective business or operations of the
Company and its subsidiaries, that at the time or times concerned is not
generally known to persons engaged in businesses similar to those conducted or
contemplated by the Company and its subsidiaries (other than information known
by such persons through a violation of an obligation of confidentiality to the
Company), whether produced by the Company and its subsidiaries or any of their
consultants, agents or independent contractors or by Employee, and whether or
not marked confidential, including without limitation information relating to
the Company’s or its subsidiaries’ services, business plans, business
acquisitions, processes, research and development methods or techniques,
training methods and other operational methods or techniques, quality assurance
procedures or standards, operating procedures, files, plans, specifications,
proposals, drawings, charts, graphs, support data, trade secrets, supplier
lists, supplier information, purchasing methods or practices, distribution and
selling activities, consultants’ reports, marketing and engineering or other
technical studies, maintenance records, employment or personnel data, marketing
data, strategies or techniques, financial reports, budgets, projections, cost
analyses, price lists, formulae and analyses, employee lists, recipes,
proprietary computer software, and internal notes and memoranda relating to any
of the foregoing.



            2. “Business” means the cafeteria and restaurant business.

          B. Confidentiality. For a period of five years after the Termination
Date, Employee agrees:



            1. not to communicate, divulge or make available to any person or
entity (other than the Company) any Confidential Information which shall have
been obtained by Employee during Employee’s employment, except upon the prior
written authorization of the Company or as may be required by law or legal
process; and



            2. to deliver promptly to the Company any Confidential Information
in his possession, including any duplicates thereof and any notes or other
records Employee has prepared with respect thereto. In the event that the
provisions of any applicable law or the order of any court would require
Employee to disclose or otherwise make available any Confidential Information,
Employee shall give the Company prompt prior written notice of such required
disclosure and an opportunity to contest the requirement of such disclosure or
apply for a protective order with respect to such Confidential Information by
appropriate proceedings.

          C. Non-Competition and Non-Solicitation. Employee will not, for a
period of one year immediately following the Agreement Date, directly or
indirectly:



            1. carry on or engage in any business like or similar to or in
direct competition with the Business of the Company in the parishes in the State
of Louisiana identified in Appendix “A” attached hereto and forming a part of
this Agreement, so long as the Company carries on the Business therein
(collectively the “Territory”); or



            2. call upon any person who is, at that time, an employee of the
Company for the purpose or with the intent of enticing such employee away from
or out of the employ of the Company.



  Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Employee from acquiring as an investment not more than 1% of the
capital stock of a competing business, whose stock is traded on a national
securities exchange, the Nasdaq Stock Market or similar market.



  Employee agrees that he will from time to time upon the Company’s request
promptly execute any supplement, amendment, restatement or modification of
Appendix “A” as may be necessary or

 



--------------------------------------------------------------------------------



 





  appropriate to correctly reflect the parishes in Louisiana in which the
Company conducts Business and which, at the time of such modification, should be
covered by Appendix “A” and this Section 6.C. The parties agree that in the
event of a merger, consolidation or reorganization involving the Company and
another entity (a “Business Combination”), jurisdictions in which a party to the
merger, consolidation or reorganization other than the Company conducted a
cafeteria or restaurant business prior to the Business Combination shall not be
added to Appendix A, unless the Company also conducted the Business in any such
jurisdiction prior to the Business Combination. However, jurisdictions in which
the entity resulting from the Business Combination (the “Resulting Entity”) or a
person or entity that controls the Resulting Entity, is controlled by the
Resulting Entity or is under common control with the Resulting Entity commences
operation of a cafeteria or restaurant business after the Business Combination
shall be added to Appendix A. Furthermore, Employee agrees that all references
to Appendix “A” in this Agreement shall be deemed to refer to Appendix “A” as so
supplemented, amended, restated or otherwise modified from time to time.



  The Employee acknowledges and agrees that the foregoing restrictions will
limit his ability to become employed with a competing business in the Territory
for a one year period, but he nevertheless understands that he has received and
will in the future receive sufficient consideration and other benefits as a
former employee of the Company and as otherwise provided herein to clearly
justify such restrictions.

          D.     Non-Disparagement and Cooperation. Employee agrees not to make
any public or private remarks disparaging the conduct or character of the
Company, or any of its subsidiaries or affiliates, agents, employees, officers,
directors, successors or assigns. The Company agrees that its officers and
directors will not make any public or private statement that disparages the
Employee. In addition, Employee agrees to cooperate with the Company in any
litigation or administrative proceedings (e.g., EEOC charges) involving any
matters with which Employee was involved during Employee’s employment with the
Company. The Company shall reimburse Employee for travel and reasonable related
expenses such as lodging, transportation an meals approved by the Company
incurred in providing such assistance.

          E. Return of Property. As soon as practicable before the Termination
Date, Employee shall return to the Company all of the Company’s property,
documents, and equipment currently in Employee’s possession or under Employee’s
control, if any.

7.     Injunctive Relief; Termination of Benefits, Other Remedies. Employee
acknowledges that a breach by Employee of Section 4 or 6 would cause immediate
and irreparable harm to the Company for which an adequate monetary remedy does
not exist; hence, Employee agrees that, in the event of a breach or threatened
breach by Employee of the provisions of Section 4 or 6, the Company shall be
entitled to injunctive relief restraining Employee from such violation without
the necessity of proof of actual damage or the posting of any bond, except as
required by non-waivable, applicable law. Nothing herein, however, shall be
construed as prohibiting the Company from pursuing any other remedy at law or in
equity to which the Company may be entitled under applicable law in the event of
a breach or threatened breach of this Agreement by Employee, including without
limitation the recovery of damages and/or costs and expenses, such as reasonable
attorneys’ fees, incurred by the Company as a result of any such breach. In
addition to the exercise of the foregoing remedies, the Company shall have the
right upon the occurrence of any such breach to cancel any unpaid salary,
benefits, severance, group health plan participation or insurance payments
otherwise outstanding. In particular, Employee acknowledges that the payments
and benefits provided hereunder are conditioned upon Employee fulfilling any
confidentiality, return of property, non-disparagement, cooperation,
non-competition or non-solicitation covenants contained in this Agreement. In
the event Employee shall at any time materially breach any confidentiality,
return of property, non-disparagement, cooperation, non-competition or
non-solicitation obligations contained in this Agreement, the Company may
suspend or eliminate all payments and benefits under Section 4 during the period
of such breach. Employee acknowledges that any such suspension or elimination of
payments and benefits would be an exercise of the Company’s right to suspend or
terminate its performance hereunder upon Employee’s breach of this Agreement;
such suspension or elimination of payments would not constitute, and should not
be characterized as, the imposition of liquidated damages.

 



--------------------------------------------------------------------------------



 



8.     Waiver and Release by Employee. In consideration of the Company’s
agreement to enter into and to provide the terms of this Agreement, Employee
hereby and forever, irrevocably and unconditionally, waives and releases any and
all rights, claims and causes of action against the Company of whatever kind or
nature, known or unknown, asserted or unasserted, that may have arisen prior to
or that may exist as of the date of Employee’s execution and acceptance of this
Agreement. It is expressly understood and agreed that the claims covered by
Employee’s release include, but are not limited to, any and all claims or rights
arising or that could be asserted under the Employee Retirement Income Security
Act, 29 U.S.C. § 1001 et seq.; Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq.; the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; the
Louisiana Employment Discrimination Law, La. R.S. 23:331 et seq.; the Louisiana
penalty wage statute, La. R.S. § 631 and 632; or any other federal, state, or
local statute, law, rule or regulation concerning employment discrimination or
otherwise concerning the employment relationship. In addition, it is understood
and agreed that by this Agreement, Employee waives any claims he may have
against the Company based on any other theory of liability, statutory or
non-statutory, in contract or in tort, including, but not limited to, claims for
wrongful or constructive discharge, breach of any express or implied employment
contract or agreement, breach of any covenant of good faith and fair dealing,
fraud, defamation, or any personal or emotional injury. It is further understood
and agreed that the parties covered by Employee’s release include the Company’s
present and former shareholders, officers, directors, employees, agents,
insurers, assigns, predecessors, and successors, and that any reference to the
Company in this Agreement is understood to include all of the foregoing persons
or entities. Notwithstanding the foregoing, Employee does not waive any rights
under or pursuant to this Agreement, rights under benefit plans of the Company
or indemnification rights under the Company’s current Bylaws or the Indemnity
Agreement dated April 27, 1995 between Employee and the Company.

9.     Review and Consultation; Information Provided to Employee. It is
understood and agreed that Employee has entered into and executed this Agreement
voluntarily and that such execution by Employee is not based upon any
representations or promises of any kind made by the Company or any of its
representatives, except as expressly recited in this Agreement. Employee further
acknowledges that he has read and fully understands each paragraph of this
Agreement, that he was advised in writing by the Company to consult with an
attorney prior to executing this Agreement, and that he has availed himself of
legal or other counsel to the full extent that he desires. Employee also
acknowledges that he was advised in writing by the Company that he could take up
to twenty-one (21) days within which to consider and sign this Agreement and
that he has considered this Agreement to the full extent that he desires.

          Finally, Employee agrees and acknowledges that the consideration
provided under this Agreement is in addition to any other payments, benefits or
other things of value to which he is entitled and that he would not be entitled
to any of the consideration provided under this Agreement in the absence of his
execution and acceptance of this Agreement.

10.    Right of Revocation. Employee shall have seven (7) days following his
execution of this Agreement within which to exercise a right of revocation, and
this Agreement will not be enforceable or effective, and no payments shall be
made hereunder, until the expiration of such seven-day period. Any such
revocation of this Agreement must be communicated in writing and delivered in
person or by fax to the Company as specified in Section 12 not later than the
close of business on the seventh (7th) day following Employee’s execution of
this Agreement. Otherwise, such revocation shall be of no force or effect.

11.    Binding Effect.

          A. This Agreement shall be binding upon and inure to the benefit of
the Company and any of its successors or assigns.

          B. This Agreement is personal to the Employee and shall not be
assignable by the Employee without the consent of the Company (there being no
obligation to give such consent) other than such rights or benefits as are
transferred by will or the laws of descent and distribution.

          C. The Company shall require any successor to or assignee of (whether
direct or indirect, by purchase, merger, consolidation or otherwise) all or
substantially all of the assets or businesses of the Company (i) to assume

 



--------------------------------------------------------------------------------



 



unconditionally and expressly this Agreement and (ii) to agree to perform all of
the obligations under this Agreement in the same manner and to the same extent
as would have been required of the Company had no assignment or succession
occurred, such assumption to be set forth in a writing reasonably satisfactory
to the Employee. In the event of any such assignment or succession, the term
“Company” as used in this Agreement shall refer also to such successor or
assign.

12.     Notices. All notices hereunder must be in writing and shall be deemed to
have given upon receipt of delivery by: (a) hand (against a receipt therefor),
(b) certified or registered mail, postage prepaid, return receipt requested,
(c) a nationally recognized overnight courier service (against a receipt
therefor) or (d) fax transmission with confirmation of receipt. All such notices
must be addressed as follows:

          If to the Company, to:           Piccadilly Cafeterias, Inc.     3232
Sherwood Forest Boulevard     Baton Rouge, Louisiana 70816     Attn: J. H.
Campbell, Jr.                 Chairman of the Board of Directors           Fax
No.: 225-769-7138           If to the Employee, addressed to:           Ronald
A. LaBorde    

--------------------------------------------------------------------------------

    Baton Rouge, Louisiana _____________________           Fax No.:
__________________  

or such other address as to which any party hereto may have notified the other
in writing.

13.     Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Louisiana
without regard to principles of conflict of laws.

14.     Withholding. The Employee agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.

15.     Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, Employee
and the Company intend for any court construing this Agreement to modify or
limit such provision temporally, spatially or otherwise so as to render it valid
and enforceable to the fullest extent allowed by law. Any such provision that is
not susceptible of such reformation shall be ignored so as to not affect any
other term or provision hereof, and the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid, illegal or unenforceable, shall not be
affected thereby and each term and provision of this Agreement shall be valid
and enforced to the fullest extent permitted by law.

16.     Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof.

17.     Remedies Not Exclusive. No remedy specified herein shall be deemed to be
such party’s exclusive remedy, and accordingly, in addition to all of the rights
and remedies provided for in this Agreement, the parties shall have all other
rights and remedies provided to them by applicable law, rule or regulation.

18.     Survival. The rights and obligations of the Company and Employee
contained in this Agreement shall survive the termination of the Agreement.
Following the Termination Date, each party shall have the right to enforce all
rights, and shall be bound by all obligations, of such party that are continuing
rights and obligations under this Agreement.

 



--------------------------------------------------------------------------------



 



19.     Unsecured, Unfunded Obligations. The payments and benefits provided to
Employee pursuant to this Agreement are unsecured, unfunded obligations of the
Company.

20.     Arbitration. Should any dispute arise relating to the meaning or
application of this Agreement, such dispute shall be settled by arbitration in
Baton Rouge, Louisiana, or another mutually agreed upon location in accordance
with the rules of the American Arbitration Association applicable to the
resolution of employment disputes. Judgment shall be entered in a court of
competent jurisdiction.

21.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

          IN WITNESS WHEREOF, the Company and the Employee have caused this
Agreement to be executed as of the Agreement Date.

                      PICCADILLY CAFETERIAS, INC.               Date of
Execution:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            Joseph H. Campbell, Jr.             Chairman of the            
Board of Directors                       EMPLOYEE: Date of Execution:          
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Name: Ronald A. LaBorde

 



--------------------------------------------------------------------------------



 



APPENDIX A

Parishes in Louisiana in Which
Piccadilly Cafeterias, Inc. Conducts Business

Ascension
Caddo
Calcasieu
East Baton Rouge
Iberia
Jefferson
Lafayette
Livingston
Orleans
Ouachita
Rapides
St. Bernard
St. Tammany
Tangipahoa
Terrebonne

 